Case 4] nak Vv-00012-JRS-MJD Document 48-1 Filed 07/29/20 Page 1 of 3 PagelD #: 602

59 +]
o> WN

 

| Esse Se
Dealacabton AL Machin S. GatheskaW:

| Mackin S. Gotedalt\, Newlare ca Setlows
‘pursued be \ US.C, & AIAGCA):

| AL Dew We pelihour tn the cose & Cobleshed
vl Nope nip 36s- Hs) Charen the

\Aonorelle US.
eke Gon Court e Patna p whic de Te bane.

Cock"),
The \ ndasbal a weor—talel rock
wat Ceci Feller Bap
LQKCLS oN Mr. — eels Me \Nest ed

ie ala Norley obs
ea 44 inde Con oe Ny
oT W24S RM ch A nA 2020,

st nak Sgt Se hedged uber eek,

| = hee ne oe Lom
Se SQ NL 5
vt = hig . Se eek roa
= co hee
rene eras

eee
Be gan en ee
events, rhe \s ‘i drawers

Avert pov ee UN sen,

4 Copy (naclntno Yo -taladly 4 \nwe Qecess

 
Case 2:b

O0-cv-00012-JRS-MJD Document 48-1 Filed 07/29/20 Page 2 of 3 PagelD #: 603

Bw cuca Hor warliing allo Yow eoriovsly -

 

ophinaihts 1h wil o Wc te SODveI~ Want (Ww he

 

Roem reat

 

 

=z Pagina ORreunelentes On ean protests lly

 

 

Vhong uivhele Rom my uy AU, WD,
Pex gale Fon mg Teta Plecse ae Dacbel

 

 

a CRB AX

 

‘ Ecelier, what be ty Se vn onal reply —

 

 
  

Nn Vie ea eae Be TT (fp : Tz ae Sd

 

ITH, WA, TE. reyes Son be

 
 

 

Ongther Cese Roam. Ve Fvex\ eo AS Rex ens ,

 

A249 -ey- OX7FS- RR CO.0.C), anti Monde

 

gust Aon, D020.

 

 

84, Thos, Ve Qoc\s wk T onkve pee wwe y wall
lac cle bo Fe OA “owaade’d rela Mn Sunpoct oa de

 

Snchowe person BR Mandlo Regusk pee HON.

 

No, Mavenver Lak r yA raion e Niche

 

Noelia noe Ve. Couces Live. en afwnna tn ms, Morons,

 

dor exchenstoas’ So, Tad wbertoas te \ be Come

 

solo oder Late} obnutsey “A Wy VodQounts)

 

contwre pect Mone Rona Ath or, & will

 

 

 

 

Waly Rca a

 

 

 

 

 

 

 

 

 

 
44
SN)

 

 

 

se 2120-cv-00012-JRS-MJD Document 48-1 Filed 07/29/20 Page 3 of 3 PagelD #: 604 .

| mala ey Sea th Unk
GES —

MSL, “dy A444, ODD.

 

| ARS ChE
